Citation Nr: 1531416	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  13-21 718A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center
in St. Paul, Minnessota


THE ISSUE

Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served on active duty from May 1943 to February 1944.  The Veteran passed away in September 2005, and the appellant is the deceased Veteran's child.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office in Los Angeles, California (RO).  

The Board observes that the appellant filed the current claim seeking entitlement to accrued benefits in January 2012.  At the same time, six additional appellants filed separate claims seeking entitlement to accrued benefits.  All seven separate claims were separately adjudicated by the RO in August 2012 and September 2012, and each claimant separately perfected his or her own appeal of the RO's decision.  Because each of the seven appellants in this case seek entitlement to benefits which may result in a payment of a lesser benefit to the other contesting claimants, the Board believes that this case qualifies as a "simultaneously contested claim."  See 38 C.F.R. § 20.3(p) (2014).  However, because each appellant has separately perfected an appeal, there remain seven perfected appeals before the Board.  Thus, the Board will issue separate decisions addressing each perfected appeal, to ensure due process to each appellant.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In her August 2013 substantive appeal, the appellant submitted a request for a Travel Board hearing before the Board.  Accordingly, the appellant's claim is remanded to afford her the requested Board hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Travel Board hearing, and issue notice of the scheduled hearing to the latest address of record of the appellant, and to the latest address of record of each contesting claimant listed on the title page of this remand.  This hearing is to be scheduled in accordance with applicable law.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




